     Case 8:19-cv-00802-CJC-DFM Document 1 Filed 04/30/19 Page 1 of 14 Page ID #:1




 1   JACK R. WILKERSON (SBN 68025)
     Attorney at Law
 2   3500 Orangewood Ave.
     Orange, California 92868
 3   (714) 917-6080 Fax (714) 459-7882
     email: jack@jwatty.com
 4
     Attorney for Plaintiffs
 5

 6

 7

 8
                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
 9

10
      BOARD OF TRUSTEES OF THE                      )    Case No.
11
      AIRCONDITIONING AND                           )
      REFRIGERATION INDUSTRY HEALTH                 )    COMPLAINT FOR INJUNCTIVE RELIEF
12    AND WELFARE TRUST FUND; BOARD                 )    AND DAMAGES FOR BREACH OF
      OF TRUSTEES OF THE                            )    COLLECTIVE BARGAINING
13    AIRCONDITIONING AND                           )    AGREEMENT; BREACH OF TRUST
      REFRIGERATION INDUSTRY                        )    AGREEMENT; MISUSE OR
14    RETIREMENT TRUST FUND; BOARD                  )    MISAPPROPRIATION OF EMPLOYEE
      OF TRUSTEES OF THE                            )    BENEFIT PLAN ASSETS; AND
15    AIRCONDITIONING AND                           )    MULTIPLE VIOLATIONS OF THE
      REFRIGERATION INDUSTRY DEFINED                )    EMPLOYEE RETIREMENT INCOME
16    CONTRIBUTION RETIREMENT PLAN;                 )    SECURITY ACT OF 1974 (ERISA
      BOARD OF TRUSTEES OF THE                      )
17    PLUMBERS AND PIPEFITTERS                      )
      NATIONAL PENSION FUND and BOARD               )
18    OF TRUSTEES OF THE                            )
      INTERNATIONAL TRAINING FUND,                  )
19                                                  )
                     Plaintiffs,                    )
20                                                  )
              vs.                                   )
21                                                  )
      ACTOMSA, INC.; JACK MCCONNELL,                )
22    DOES 1 THROUGH 20,                            )
                                                    )
23                   Defendants.                    )
                                                    )
24

25

26          Plaintiffs, Board of Trustees of the Airconditioning and Refrigeration Industry Health and

27   Welfare Trust Fund ("Health Fund"), Board of Trustees of the Airconditioning and Refrigeration

28   Industry Retirement Trust Fund ("Retirement Fund"), Board of Trustees of the Airconditioning

                                                   -1-
     Case 8:19-cv-00802-CJC-DFM Document 1 Filed 04/30/19 Page 2 of 14 Page ID #:2




 1   and Refrigeration Industry Defined Contribution Retirement Plan ("401(k) Plan") (collectively the
 2   "Local Funds"), Board of Trustees of the Plumbers and Pipefitters National Pension Fund
 3   ("National Pension Fund") and Board of Trustees of the International Training Fund
 4   ("International Training Fund") (collectively the "National Funds") (collectively, the ''Trust
 5   Funds") allege as follows:
 6                                   JURISDICTION AND VENUE
 7           1. Jurisdiction in this Court is based on Section 502(e)(1) of the Employee Retirement
 8   Income Security Act of 1974, as amended ("ERISA"), 29 U.S.C. §1132(e)(1), which grants United
 9   States District Courts exclusive jurisdiction over civil actions brought by a fiduciary pursuant to
10   Section 502(a)(3) of ERISA, 29 U.S.C. §1132(a)(3), to redress violations or enforce the terms of
11   ERISA or an employee benefit plan governed by ERISA. Such jurisdiction exists without respect
12   to the amount in controversy or the citizenship of the parties, as provided in Section 502(f) of
13   ERISA, 29 U.S.C. §1132(f).
14           2. Jurisdiction is also based on Section 301(a) of the Labor Management Relations Act,
15   1947, as amended ("LMRA"), 29 U.S.C. §185(a), which grants the district courts original
16   jurisdiction over suits for Violations of contracts between an employer and a labor organization in
17   an industry affecting commerce, without respect to the amount in controversy and the citizenship
18   of the parties.
19           3. Venue is proper in this Court pursuant to Section 502(e)(2) of ERISA, 29 U.S.C.
20   §1132(e)(2), and Section 301(a) of the LMRA, 29 U.S.C. § 185(a), in that this is the district in
21   which the Trust Funds are administered, the signatory local unions maintain their offices, and
22   where the relevant acts took place.
23                                              PARTIES
24                                           The Trust Funds
25           4. The Trust Funds are jointly trusteed labor-management trust funds created and
26   maintained pursuant to Section 302(c)(5) of the LMRA, 29 U.S.C §186(c)(5). The Retirement
27   Fund, the 401(k) Plan and the National Pension Fund are employee pension benefit plans as

28   defined in Section 3(2) of ERISA, 29 U.S.C. §1002(2). The Health Fund and the International

                                                    -2-
     Case 8:19-cv-00802-CJC-DFM Document 1 Filed 04/30/19 Page 3 of 14 Page ID #:3




 1   Training Fund are employee welfare benefit plans as defined in Section 3(1) of ERISA, 29 U.S.C.
 2   §1002(1). The Trust Funds are also multi-employer plans as defined in Section 3(37)(A) of ERISA,
 3   29 U.S.C. §1002(37)(A)
 4           5. The Trust Funds were created pursuant to separate agreements and declarations of trust
 5   (''Trust Agreements") executed and maintained pursuant to collective bargaining agreements
 6   between the United Association of Journeymen and Apprentices of the Plumbing and Pipe Fitting
 7   Industry, AFL-CIO, Local No. 250 ("Local 250"), and employers and employer associations in
 8   Southern California's air conditioning and refrigeration industry, an industry affecting commerce.
 9           6. The Trust Funds are funded by contributions from employers who are bound to these
10   collective bargaining agreements, except for the 401 (k) Plan, which is funded by employees and
11   paid from employee wage deductions made by their employers that are then transmitted by these
12   employers to the Trust Funds.
13           7. The Trust Funds are administered by Boards of Trustees, whose members are the
14   plaintiffs herein and are "fiduciaries" with respect to the Trust Funds within the meaning of Section
15   3(21)(A) of ERISA. 29 U.S.C. §1002(21)(A)
16           8. The administrative offices of the Local Funds are located at 3500 Orangewood Ave.,
17   Orange, CA 92868, within the jurisdiction of this Court. The administrative offices of the National
18   Funds are located at 5301 Wisconsin Ave., NW, Suite 800, Washington, DC 20015.
19                                         Corporate Defendants
20           9. Defendant ACTOMSA, INC. is a corporation organized and existing under the laws of
21   the State of California, and a contractor licensed as such by the State of California. ACTOMSA,
22   INC. is an "employer" within the meaning of Section 3(5) of ERISA, 29 U.S.C. §1002(5), and
23   within the meaning of Section 501(3) of the LMRA, 29 U.S.C. §142(3), and is engaged in
24   commerce in an industry or activity affecting commerce within the meaning of Section 3(11) and
25   (12) of ERISA, 29 U.S.C. §1002(11) and (12), and within the meaning of Section 501(1) of the
26   LMRA, 29 U.S.C. §142(1). ACTOMSA, INC. maintains its principal place of business at within
27   the jurisdiction of this Court.

28

                                                     -3-
     Case 8:19-cv-00802-CJC-DFM Document 1 Filed 04/30/19 Page 4 of 14 Page ID #:4




 1          10. At all times material herein ACTOMSA, INC. has been bound to written collective
 2   bargaining agreements between Local No. 250 and the Air Conditioning and Refrigeration
 3   Contractors of America / Mechanical Contractors of America (ARCA/MCA) hereinafter referred
 4   to as the "Bargaining Agreement".
 5          11. The Bargaining Agreement covers employees in units appropriate for collective
 6   bargaining who perform service and/or construction and construction-related work in the air
 7   conditioning and refrigeration industry. The Bargaining Agreement fully incorporates the Trust
 8   Agreement for the Trust Funds, which are and have at all times material herein been third-party
 9   beneficiaries of the Bargaining Agreement.
10                                      The Individual Defendants
11          12. Plaintiffs are informed and believe, and thereon allege, that defendant JACK
12   MCCONNELL is an officers, director, controlling shareholder and beneficial owner of
13   ACTOMSA, INC. and resides within the Central District.
14          13. Plaintiffs are informed and believe, and thereon allege, that the Individual Defendant
15   is responsible for running the day-to-day operations of ACTOMSA, INC. and is responsible for
16   all decisions as to the payment of contributions to the Trust Funds.
17          14. Specifically, the Trust Funds are informed and believe and thereon allege, that the
18   Individual Defendant acted on behalf of and in the interest of ACTOMSA, INC. in all aspects of
19   labor relations and in its dealings and relations with the Trust Funds, including but not limited to
20   determining which employees ACTOMSA, INC. would report to the Trust Funds, the number of
21   hours upon which contributions would be reported as owing, and the amount of contributions that
22   would be paid. The Individual Defendant authorized and made payments of employee benefit plan
23   contributions from ACTOMSA, INC. to the Trust Funds.
24          15. The Individual Defendant is the employer or agent of an employer engaged in
25   commerce and in an industry or activity affecting commerce as defined in Section 501(1) and (3)
26   of the LMRA, 29 U.S.C. §142(1) and (3), and within the meaning of Section 301(a) of the LMRA,
27   29 U.S.C. §185(a), or the agent acting in the interest of such an employer as defined in Section

28   501(3) of the LMRA, 29 U.S.C. §142(3). The Individual Defendant is also an employer within the

                                                     -4-
     Case 8:19-cv-00802-CJC-DFM Document 1 Filed 04/30/19 Page 5 of 14 Page ID #:5




 1   meaning of Section 3(5) of ERISA, 29 U.S.C. §1002(5) and is thus obligated to make contributions
 2   to a multi-employer plan" within the meaning of 29 U.S.C. §1145.
 3          16. The Trust Funds are informed and believe, and thereon allege, that the Individual
 4   Defendant is the alter ego of ACTOMSA, INC. based upon the following: (a) the Individual
 5   Defendant has failed to show proper respect to the separate identity of ACTOMSA, INC.; (b) the
 6   Individual Defendant has demonstrated fraudulent intent with respect to ACTOMSA, INC. either
 7   at the time of its formation by, among other things, failing to adequately capitalize ACTOMSA,
 8   INC., or, subsequent to its formation, by abusing its corporate form; (c) the purposes of ERISA
 9   and the LMRA will be frustrated if the fiction of the separateness between ACTOMSA, INC. and
10   the Individual Defendant is recognized and perpetuated and (d) recognition of the corporate entity
11   would result in substantial injustice to the Trust Funds because, without employer contributions,
12   the Trust Funds will be inadequately funded, and will be unable to meet their obligations to
13   participating employees who have contributed to the Trust Funds over the years.
14          17. The Trust Funds are informed and believe, and thereon allege, that at all relevant times
15   the Individual Defendant has been the qualifying individuals for state licensing and bond purposes,
16   and responsible managing officer of ACTOMSA, INC.
17          18. The Trust Funds are informed and believe, and thereon allege, that at all relevant times
18   the Individual Defendant was a partner, joint venturer, actual and ostensible agent, and
19   representative of ACTOMSA, INC. and, in doing the acts alleged, was acting on behalf of such
20   partnership and joint venture, and within the course and scope, and the apparent course and scope,
21   of such agency and representation and on behalf of such partnership and joint venture.
22                     THE OBLIGATION TO REPORT AND CONTRIBUTE
23          19. Air conditioning and refrigeration contractors like ACTOMSA, INC. employ air
24   conditioning and refrigeration employees to install and service air conditioning and other systems.
25   The Bargaining Agreement sets forth the terms and conditions of employment for persons who
26   perform such work in the air conditioning and refrigeration industry. Such persons form a unit
27   appropriate for bargaining and are "covered employees."

28

                                                    -5-
     Case 8:19-cv-00802-CJC-DFM Document 1 Filed 04/30/19 Page 6 of 14 Page ID #:6




 1          20. Under the Bargaining Agreement and the Trust Agreements of the Trust Funds, an
 2   employer is required to furnish a combined monthly contribution report setting forth the identities
 3   and social security numbers of its covered employees, the hours worked by such covered
 4   employees, and the total amount of contributions owing to the Trust Funds on behalf of such
 5   covered employees. The employer's monthly contributions to the Trust Funds are calculated by
 6   determining the total number of hours worked by each covered employee, and multiplying all such
 7   hours by the prescribed hourly contribution rates set forth in the Bargaining Agreement. Such
 8   contributions are due by the tenth day of the month following the month worked and become
 9   delinquent if not paid by the fifteenth day of such month.
10          21. The Bargaining Agreement, Trust Agreement and/or written policy of the Trust Funds
11   provide that an employer shall be liable to the Local Funds for interest of 12% on unpaid
12   contributions.
13          22. The Bargaining Agreement, Trust Agreements and/or written policy of the Local Funds
14   provide that an Employer who fails to pay the amounts required by the Collective Bargaining
15   Agreement within five (5) calendar days of the due date shall be obligated to pay liquidated
16   damages for each monthly report or payment due in the amount of ten percent (10%) of the amount
17   due or three hundred fifty dollars ($350), whichever is greater.
18          23. Pursuant to Article VI, Section 5 of the Restated Agreement and Declaration of Trust
19   establishing the National Pension Fund, an Employer who fails to timely pay the amounts required
20   by the Collective Bargaining Agreement shall be obligated to pay liquidated damages in the
21   amount of 10% of the amount due plus interest of 12% per annum.
22          24. Pursuant to Article VI, Section 6 of the Restated Trust Agreement establishing the
23   International Training Fund, and at the discretion of the Trustees, an Employer who fails to pay
24   the amounts required by the Collective Bargaining Agreement within ten (10) calendar days of the
25   due date shall be obligated to pay liquidated damages for each monthly report or payment due in
26   the amount of twenty percent (20%) of the amount due plus interest of 12% per annum.
27          25. The Bargaining Agreement, Trust Agreement and/or written policy of the Trust Funds

28   provide that an employer shall be liable to the Trust Funds for any costs incurred in, or relating to,

                                                      -6-
     Case 8:19-cv-00802-CJC-DFM Document 1 Filed 04/30/19 Page 7 of 14 Page ID #:7




 1   the collection of any contributions and delinquency fees due the Trust Funds, including reasonable
 2   attorney's fees, court costs, interest, and other expenses incurred in the enforcement of collection.
 3           26. Because contributing employers themselves calculate and prepare the monthly reports,
 4   the Trust Funds must rely upon the honesty of employers and their accuracy in reporting the hours
 5   worked and contributions owed on behalf of their covered employees.
 6           27. The Bargaining Agreement, Trust Agreement and/or written policy of the Trust Funds
 7   states that unpaid contributions are vested assets of the Trust Fund on the day they become due or
 8   delinquent.
 9            THE FAILURE TO PROPERLY REPORT AND PAY CONTRIBUTIONS
10           28. At this time Defendants have failed to pay all contributions due to the Local Funds for
11   hours worked by covered employees for the work months of August, 2017 through the present.
12   Because of their failure to do so, the amount of unpaid employee benefit plan contributions owed
13   to the Local Funds are unknown to plaintiffs but will be established at trial or an earlier stage of
14   the proceedings.
15           29. Based on information and belief Defendants owe the Local Funds liquidated damages,
16   interest, and late filing fees for said delinquent months in an amount which is unknown to plaintiffs
17   but will be established at trial or an earlier stage of the proceedings.
18           30. Pursuant to the Bargaining Agreements, Trust Agreements and/or written policy of the
19   Local Funds Defendants also owe the Local Funds a delinquency bond for submitting reports late
20   in the amount of $3,000.
21           31. At this time Defendants have failed to submit all reports and pay all contributions for
22   hours worked by covered employees to the National Funds for the work months of April 2018
23   through the present. Because of their failure to do so, the total amount of unpaid employee benefit
24   plan contributions owed to the National Funds are unknown to plaintiffs but will be established at
25   trial or an earlier stage of the proceedings.
26           32. Based on information and belief Defendants owe the National Funds liquidated
27   damages, interest, and late filing fees for said delinquent months in an amount which is unknown

28   to plaintiffs but will be established at trial or an earlier stage of the proceedings.

                                                       -7-
     Case 8:19-cv-00802-CJC-DFM Document 1 Filed 04/30/19 Page 8 of 14 Page ID #:8




 1          33. Defendants were given timely written notice of the above stated delinquencies,
 2   including demand for payment and intent to file suit, but has failed to pay the amounts demanded.
 3          34. ACTOMSA, INC. and the Individual Defendants are fully aware of the obligation to
 4   make contributions on behalf of covered work performed by employees of ACTOMSA, INC. and
 5   the obligation to submit accurate remittance reports and submit to an audit, as set forth herein, and
 6   are equally aware of their failure to make such contributions.
 7                                      FIRST CAUSE OF ACTION
 8                                For Injunctive Relief and Damages for
 9                              Breach of Collective Bargaining Agreement
10          35. Plaintiffs allege, and incorporate herein by reference, each and every allegation set forth
11   in paragraphs 1 through 34 above.
12          36. The failure of ACTOMSA, INC. to pay contributions and other sums when due are
13   violations of the Bargaining Agreement. As a direct result, ACTOMSA, INC. has become
14   indebted to the Trust Funds for contributions and other sums, and will become indebted to the
15   Trust Funds for additional contributions and other sums as alleged above, and which will be
16   established at trial or an earlier stage of the proceedings. The Individual Defendants, as an
17   employer within the meaning of ERISA and LMRA, and also as the alter ego, partner, or joint
18   venturer of ACTOMSA, INC., are jointly and severally liable for such damages.
19          37. The Trust Funds are informed and believe, and thereon allege, that additional
20   delinquencies have occurred both before and after the date of this complaint, and that such
21   delinquencies are continuing. As a direct result, ACTOMSA, INC. has become and will become
22   indebted to the Trust Funds for additional contributions and other sums in an amount which will
23   be established at trial or an earlier stage of the proceedings.
24          38. The Trust Funds are informed and believe, and thereon allege, that ACTOMSA, INC.,
25   has threatened not to pay, and will refuse or fail to pay, future contributions to the Trust Funds,
26   and that it will thereby create future unpaid delinquencies during the remaining term of the
27   Bargaining Agreement. As a direct result, ACTOMSA, INC., has become and will become

28   indebted to the Trust Funds for additional contributions and other sums in an amount which is

                                                      -8-
     Case 8:19-cv-00802-CJC-DFM Document 1 Filed 04/30/19 Page 9 of 14 Page ID #:9




 1   presently unknown to the Trust Funds, but which will be established at trial or an earlier stage of
 2   the proceedings. Unless ACTOMSA, INC. is enjoined from failing to make such contributions,
 3   furnishing such remittance reports and submitting to the audit, as described above, the Trust Funds
 4   will suffer irreparable injury for which there is no adequate remedy at law since, among other
 5   things, the brief period of time in which Miller Act claims must be recorded or filed will expire.
 6   On that basis, the Trust Funds seek injunctive relief requiring ACTOMSA, INC., to timely pay
 7   contributions, and to timely furnish remittance reports.
 8                                    SECOND CAUSE OF ACTION
 9                        For Injunctive Relief and for Breach of Trust Agreement
10           39. Plaintiffs allege, and incorporate herein by reference, each and every allegation set forth
11   in paragraphs 1 through 38 above.
12           40. The failure of ACTOMSA, INC. to pay such contributions and other sums to the Trust
13   Funds on the dates on which such contributions and other sums were due are violations of the Trust
14   Agreement. As a direct result, ACTOMSA, INC., has become indebted to the Trust Funds for
15   contributions and other sums, and will become indebted to the Trust Funds for additional
16   contributions and other sums which will be established at trial or an earlier stage of the
17   proceedings.
18           41. The Individual Defendant, as an employer within the meaning of ERISA and the
19   LMRA, and also as the alter ego, partner or joint venturer of ACTOMSA, INC., is jointly and
20   severally liable.
21                                     THIRD CAUSE OF ACTION
22                       For Injunctive Relief and Damages for Violations of ERISA
23           42. Plaintiffs allege, and incorporate herein by reference, each and every allegation set forth
24   in paragraphs 1 through 41 above.
25           43. By engaging in the acts described above, ACTOMSA, INC., has violated the terms of
26   the Trust Agreement, and thereby has violated certain provisions of ERISA including Section
27   515,29 U.S.C. §1145. As a direct result, ACTOMSA, INC., has become indebted to the Trust

28   Funds for contributions and other sums, and will become indebted to the Trust Funds for additional

                                                      -9-
 Case 8:19-cv-00802-CJC-DFM Document 1 Filed 04/30/19 Page 10 of 14 Page ID #:10




 1   contributions and other sums which will be established at trial or an earlier stage of the
 2   proceedings.
 3          44. Because ACTOMSA, INC., acted with malice, oppression and conscious disregard of
 4   the rights of the Trust Funds, the Trust Funds are entitled to and seek an award of punitive damages
 5   as an appropriate legal remedy available under Section 502(g)(2)(E) of ERISA, 29 U.S.C.
 6   §1132(g)(2)(E), in an amount deemed appropriate by the Court.
 7                                   FOURTH CAUSE OF ACTION
 8                             Damages for Misuse or Misappropriation of
 9                                   Assets of Employee Benefit Plans
10          45. Plaintiffs allege, and incorporate herein by reference, each and every allegation set forth
11   in paragraphs 1 through 44 above.
12          46. The employee benefit plan contributions which defendants have failed and/or refused
13   to pay as herein alleged are assets of the Trust Funds within the meaning of Subtitle A (29 U.S.C.
14   §§ 1001-1003) and Parts 1 (29 U.S.C. §§10211031) and 4 (29 U.S.C. §§1101-1114) of Subtitle B
15   of Title I of ERISA, and 18 U.S.C. §664.
16          47. The Individual Defendant was and is directly responsible for, and caused, the failures
17   to report and pay to the Trust Funds the delinquent employee benefit plan contributions referenced
18   herein, in violation of 18 U.S.C. §664.
19          48. Plaintiffs are entitled to damages for defendants' violations of 18 U.S.C. § 664 in
20   amounts to be proven at trial or an earlier stage of the proceedings.
21                                     FIFTH CAUSE OF ACTION
22                  Damages For Breach of Fiduciary Duties in Violation of ERISA
23          49. Plaintiffs allege, and incorporate herein by reference, each and every allegation set forth
24   in paragraphs 1 through 48 above.
25          50. At all times material herein the Individual Defendant was a fiduciary with respect to
26   the Trust Funds within the meaning of Section 3(21)(A) of ERISA, 29 U.S.C. §1002(21)(A), in
27   that he exercised discretionary authority or control respecting management or disposition of assets

28   of the Trust Funds.

                                                     -10-
 Case 8:19-cv-00802-CJC-DFM Document 1 Filed 04/30/19 Page 11 of 14 Page ID #:11




 1           51. By engaging in the acts and omissions to act described herein, the Individual Defendant
 2   breached his fiduciary duties with respect to the Trust Funds within the meaning of Section
 3   404(a)(1)(A) of ERISA, 29 U.S.C. §1104(a)(1)(A).
 4           52. Pursuant to Section 409 of ERISA, 29 U.S.C. §1109, the Individual Defendant is
 5   personally liable to the Trust Funds for any losses resulting from each such breach of his fiduciary
 6   duties, and to restore to the Trust Funds any profits which have been realized through his use of
 7   assets of the Trust Funds in amounts which are presently unknown to plaintiffs but which will be
 8   established at trial or an earlier stage of the proceedings.
 9           53. The Trust Funds request that they be awarded their costs of suit and reasonable
10   attorney's fees pursuant to Section 502(g)(1) of ERISA, 29 U.S.C. §1132(g)(1).
11                                      SIXTH CAUSE OF ACTION
12                                  Damages For Wrongful Diversion of
13                       Assets of Employee Benefit Plans in Violation of ERISA
14           54. Plaintiffs allege, and incorporate herein by reference, each and every allegation set forth
15   in paragraphs 1 through 53 above.
16           55. By engaging in the acts and omissions to act described herein, the Individual Defendant
17   caused assets of the Trust Funds to inure to the benefit of ACTOMSA, INC., and to not be held
18   for the exclusive purposes of providing benefits to participants of the Trust Funds and their
19   beneficiaries and defraying reasonable expenses of administering the Trust Funds in violation of
20   Section 403(c)(1) of ERISA, 29 U.S.C. §1103(c)(1).
21           56. Pursuant to Section 409 of ERISA, 29 U.S.C. §1109, the Individual Defendant is
22   personally liable to make good to the Trust Funds any losses resulting from the above-referenced
23   wrongful diversion of assets of the Trust Funds, and to restore to the Trust Funds any profits which
24   have been made through his use of assets of the Trust Funds, in amounts which will be established
25   at trial or an earlier stage of the proceedings.
26           57. The Trust Funds request that they be awarded their costs of suit and reasonable
27   attorney's fees pursuant to Section 502(g)(1) of ERISA, 29 U.S.C. §1132(g)(1).

28                                    SEVENTH CAUSE OF ACTION

                                                        -11-
 Case 8:19-cv-00802-CJC-DFM Document 1 Filed 04/30/19 Page 12 of 14 Page ID #:12




 1                    Damages for Prohibited Transactions in Violation of ERISA
 2          58. Plaintiffs allege, and incorporate herein by reference, each and every allegation set forth
 3   in paragraphs 1 through 57 above.
 4          59. By engaging in the acts and omissions to act described herein, the Individual Defendant
 5   dealt with assets of the Trust Funds in his interest or for his own account, in violation of Section
 6   406(b)(1) of ERISA, 29 U.S.C. §1106(b)(1).
 7          60. Pursuant to Section 409 of ERISA, 29 U.S.C. §1109, the Individual Defendant is
 8   personally liable to make good to the Trust Funds any losses resulting from the above-referenced
 9   prohibited transactions, and to restore to the Trust Funds any profits which have been made through
10   his use of assets of the Trust Funds, in amounts which will be established at trial or an earlier stage
11   of the proceedings.
12          61. The Trust Funds request that they be awarded their costs of suit and reasonable
13   attorney's fees pursuant to Section 502(g)(1) of ERISA, 29 U.S.C. §1132(g)(1).
14                                    EIGHTH CAUSE OF ACTION
15                                   Damages for Alter Ego Violations
16                           Establishing Liability for Individual Defendants
17          62. Plaintiffs allege, and incorporate herein by reference, each and every allegation set forth
18   in paragraphs 1 through 61 above.
19          63. Pursuant to the above alter ego violations, the Individual Defendant cannot take
20   advantage of the corporate form and is therefore personally liable for all amounts owed to the Trust
21   Funds pursuant to Section 502(g)(2) of ERISA, 29 U.S.C. §1132(g)(2).
22          64. Because the Individual Defendant acted with malice, oppression and conscious
23   disregard of the rights of the Trust Funds, the Trust Funds are entitled to and seek an award of
24   punitive damages as an appropriate legal remedy available under Section 502(g)(2)(E) of ERISA,
25   29 U.S.C. §1132(g)(2)(E), in an amount deemed appropriate by the Court.
26

27          WHEREFORE PLAINTIFFS PRAY FOR JUDGMENT AGAINST DEFENDANTS

28   AS FOLLOWS:

                                                      -12-
 Case 8:19-cv-00802-CJC-DFM Document 1 Filed 04/30/19 Page 13 of 14 Page ID #:13




 1   As to the First, Second and Third Causes of Action:
 2           1. That the Court restrain and enjoin Defendants for so long as they remain contractually
 3   and legally bound to make payments of contributions to the Trust Funds, from failing or refusing:
 4                   a. to make payments of contributions to the Trust Funds on the dates on which they
 5   fall due;
 6                   b. to submit to the Trust Funds any remittance reports required from contributing
 7   employers on the dates on which they fall due; and,
 8                   c. to submit to the Trust Funds any and all information deemed necessary by the
 9   Trust Funds to enable Defendants' employees or their representative(s) to file mechanic's liens,
10   stop notices and Miller Act claims.
11   As to the Third and Eighth Causes of Action Only:
12           1. For payment of punitive damages in an amount to be determined.
13   As to the Fourth, Fifth, Sixth and Seventh Causes of Action Only:
14           1. For an order directing the Individual Defendant to account for and pay over to the Trust
15   Funds all profits which have been made through his use of assets of the Trust Funds, pursuant to
16   Section 409 of ERISA, 29 U.S.C. § 1109.
17   As to all Causes of Action:
18           1. For payment of delinquent contributions, liquidated damages, interest, audit fees and
19   costs from Defendants for all months that Defendants are delinquent as of the time of trial, in an
20   amount which is presently unknown to the Trust Funds, but which the Trust Funds will establish
21   by proof.
22           2. For reasonable attorney's fees and costs of suit.
23           3. For prejudgment interest pursuant to Section 502(g)(2) of ERISA,29 U.S.C. §
24   1132(g)(2), and post-judgment interest in accordance with the Bargaining Agreement, the Trust
25   Agreements and law, in an amount presently unknown to the Trust Funds, but which will be
26   established at the time of trial.
27

28

                                                     -13-
Case 8:19-cv-00802-CJC-DFM Document 1 Filed 04/30/19 Page 14 of 14 Page ID #:14
